Name: Commission Regulation (EEC) No 999/83 of 27 April 1983 amending Regulation (EEC) No 774/83 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 83 Official Journal of the European Communities No L 112/ 13 COMMISSION REGULATION (EEC) No 999/83 of 27 April 1983 amending Regulation (EEC) No 774/83 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 774/83 is hereby amended as follows :  in the first subparagraph, the fourth indent shall read : '  approximately 6 500 tonnes of virgin lampante olive oil,'  the following subparagraph is added : 'However, in the case of virgin lampante olive oil , the quantities shall be sold at the rate of 1 500 tonnes each month during the first four months and 500 tonnes during the fifth month, supple ­ mented where appropriate the following month by any unsold quantities from the previous invitations to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 March 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 1 2 (4) thereof, Whereas Commission Regulation (EEC) No 774/83 (3) opened a standing invitation to tender for the sale on the internal market of a certain quantity of olive oil held by the Italian intervention agency ; Whereas, on account of certain quality controls which are being carried out at present, part of the lampante oil put up for sale is not available ; whereas the quan ­ tity of lampante oil put up for sale must therefore be reduced and at the same time the market must receive adequate supplies during the first five months of the tendering period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1983 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 86, 31 . 3 . 1983, p. 6 .